In an action to rescind a contract for the sale of real property, the defendant vendors appeal from (1) an order of the Supreme Court, Westchester County, dated October 18, 1976, which denied their motion for summary judgment and (2) a judgment of the same court, entered February 11, 1977, which, after a nonjury trial, inter alia, awarded plaintiffs $3,400 in damages plus the return of their $6,000 deposit. Appeal from the order dismissed as academic in the light of the subsequent judgment. Judgment modified, on the facts, by reducing the award of damages from $3,400 to $2,400. As so modified, judgment affirmed and action remanded to the Supreme Court for the entry of an appropriate amended judgment in accordance herewith. Plaintiffs-respondents are awarded one bill of costs to cover both appeals. Although we agree that the presence of a general merger clause, as here, does not bar parol evidence of fraudulent representations in an action to rescind a contract, and that the frustrated purchasers are entitled to a return of their deposit, as well as indemnification for their reasonable moving and storage expenses, we believe that reimbursement of $1,800 as the cost of sending their two daughters to camp for two months while the *829parents searched for new quarters is excessive. The award should be reduced by the amount indicated herein. Martuscello, J. P., Titone, Gulotta and Hawkins, JJ., concur.